


Exhibit 10.45

 

 

 

 

 

March 20, 2003

 

VIA HAND DELIVERY

 

Shawn M. O’Connor

Pharsight Corporation

 

Dear Shawn:

 

As we have discussed with you, Pharsight Corporation (the “Company”) in
conjunction with Execustaff, Inc., is pleased to offer you a promotion to the
position of Chief Executive Officer under the terms set forth in this letter. 
Your promotion and the terms set forth in this letter agreement (“Agreement”)
shall be effective as of February 13, 2003.

 

Promotion and New Position

 

You will be promoted from your current position of Chief Operating Officer to
the position of Chief Executive Officer.  In your new position, you will report
to the Company’s Board of Directors ( the “Board”).  Your areas of
responsibility will include general management of and responsibility for the
entire Company, and any other tasks requested by the Board.  Your office will
continue to be located at the Company’s headquarters in Mountain View,
California.  The Company continues to retain the discretion to change your
position, duties, reporting relationship and work location, as it deems
necessary.

 

Board Membership

 

In connection with your promotion, you were elected to the Board effective
February 13, 2003.

 

Base Salary and Bonus Potential

 

As a result of your promotion, your annual base salary will be increased to two
hundred eighty thousand dollars ($280,000), subject to standard payroll
deductions and required withholdings, and paid on the Company’s normal payroll
schedule.

 

Pursuant to the terms and conditions of the Company’s Management Incentive Bonus
Program for its Executive Officers, you will be eligible to receive an annual
performance bonus for Fiscal Year 2003 (“FY2003”) targeted at fifty percent
(50%) of your previous and increased base salaries, each on a pro rata basis,
subject to standard payroll deductions and required withholdings.  The Company’s
Compensation Committee will determine in its sole discretion whether you have
earned an annual bonus for FY2003, and the amount of any earned annual bonus,
provided that, if you are actively employed as an employee in good standing as
of the date that the FY2003 bonuses are paid, you are guaranteed to receive a
FY2003 bonus of at least $30,000, subject to standard payroll deductions and
required withholdings.

 

The Company may modify your compensation from time to time as it deems
necessary.

 

 

1

--------------------------------------------------------------------------------


 

Stock Options

 

Your current stock options are not affected by your promotion or this Agreement,
and your stock option agreements will remain in full force and effect in
accordance with their terms.  Subject to Board approval, the Company may grant
you additional stock options at the next regularly scheduled meeting in April
2003.

 

Your September 2002 stock option grant of 250,000 shares will fully vest upon a
Change in Control as defined below.

 

Employee Benefits

 

Your eligibility for Company-sponsored employee benefits is not affected by your
promotion or this Agreement.

 

Proprietary Information and Inventions Agreement; Company Policies and
Procedures

 

Your Proprietary Information and Inventions Agreement with the Company dated
September 9, 2002 (the “Proprietary Information Agreement”) is not affected by
your promotion or this Agreement, and the Proprietary Information Agreement will
remain in full force and effect in accordance with its terms.  You will continue
to be required to abide by the Proprietary Information Agreement as a condition
of your employment.

 

In addition, you will continue to be required to abide by Pharsight’s policies
and procedures, as may be in effect from time to time.

 

At-Will Employment Relationship

 

Your employment continues to be terminable at-will, and either you or the
Company may terminate your employment relationship at any time, with or without
Cause (defined below) or advance notice.

 

Severance Benefits

In the event that your employment is involuntarily terminated by the Company
without Cause, as your sole severance benefits, for twelve (12) months following
the termination date, the Company will continue to pay your base salary in
effect on the termination date (the “Severance Payments”) and will pay the costs
to continue your health care coverage under COBRA at the same level of coverage
as in effect as of the termination date if you timely elect continued health
care coverage (collectively, the “Severance Benefits”).  As a condition of your
receipt of the Severance Benefits, you must first enter into a separation
agreement with the Company that includes your general release of all known and
unknown claims, in a form provided by the Company, and you must resign from your
membership on the Board with such resignation to be effective on or before your
employment termination date.  The Severance Payments will be paid on the
Company’s normal payroll schedule and will be subject to standard deductions and
withholdings.

For the purposes of this letter, “Cause” for your termination shall mean: 
(a) your conviction of any felony or of any crime involving dishonesty; (b) your
participation in any fraud or act of dishonesty against the Company; (c) the
material breach of your duties to the Company, including persistent
unsatisfactory performance of job duties; (d) your intentional damage to, or
willful misappropriation of, any property of the Company; (e) your material
breach of any written agreement with the Company (including this

 

2

--------------------------------------------------------------------------------


 

Agreement or your Proprietary Information Agreement); or (f) conduct, that in
the good faith and reasonable determination of the Board demonstrates gross
unfitness to serve.

In addition, if, after a Change in Control (defined below), you resign from your
employment with the Company and such resignation qualifies as a Resignation for
Good Reason (defined below), you shall be entitled to receive the Severance
Benefits, provided that you must first enter into a separation agreement with
the Company that includes your general release of all known and unknown claims,
in a form provided by the Company, and you must resign from your membership on
the Board with such resignation to be effective on or before your employment
termination date.

For the purposes of this letter, the occurrence of either of the following
events shall constitute a “Change in Control”:  (a) the sale or lease of all or
substantially all of the assets of the Company; or (b) an acquisition of the
Company by another corporation or entity by consolidation, merger or other
reorganization in each case in which the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the corporation or other entity purchasing such assets or surviving
such transaction.

For purposes of this letter, a “Resignation for Good Reason” shall mean a
resignation by you due to any of the following events which occur after and as a
direct result of a Change in Control: (1) a material reduction in compensation,
unless such a reduction is applied, by resolution of the Board of Directors, to
all members of the Company’s officers; (2) a material adverse change in your
title due to a demotion; or (3) a material adverse reduction in your role and
responsibilities.

You will not be eligible for any severance benefits in the event of a
termination with Cause or any resignation that does not qualify as a Resignation
for Good Reason.

If the relationship between Execustaff and the Company is terminated for any
reason, you will agree that the Company will become solely responsible as your
employer for all payroll, workers’ compensation and benefits, including
severance and vacation pay, and you will agree to seek the same only from the
Company.

Miscellaneous

 

This Agreement sets forth and forms the complete and exclusive statement of your
employment agreement with the Company concerning your promotion and employment
terms, and this Agreement supersedes any other agreements or promises made to
you by anyone, whether oral or written, concerning the subject matters set forth
in this letter including, but not limited to, your original offer letter with
the Company dated September 4, 2002.  This letter agreement cannot be changed
except in a writing signed by you and a duly authorized member of the Board, and
such writing must be approved by the Compensation Committee to be effective.

 

 

 

3

--------------------------------------------------------------------------------


 

We are very pleased to offer you this promotion.  Please sign and date this
letter, and return it to me by March __, 2003, if you wish to accept this
promotion under the terms described above.

 

Sincerely,

 

 

 

Pharsight Corporation

 

 

 

 

 

 

 

     /s/  Arthur Reidel

 

 

 

Arthur Reidel

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

     /s/  Shawn M. O’Connor

 

                    March 31, 2003

 

Shawn M. O’Connor

 

Date

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

